



COURT OF APPEAL FOR ONTARIO

CITATION: Antorisa Investments Ltd. v. Vaughan
    (City), 2013 ONCA 287

DATE: 20130501

DOCKET: C55998

Rosenberg, Watt and Pepall JJ.A.

BETWEEN

Antorisa Investments Ltd. and 1785037 Ontario
    Ltd.

Appellants

and

The Corporation of the City of Vaughan

Respondent

David Outerbridge, Orlando M. Rosa and James Gotowiec,
    for the appellants

Andrew J. Heal, for the respondent

Heard and released orally: April 26, 2013

On appeal from the judgment of Justice Ronald A. Minard of
    the Ontario Court of Justice, dated March 26, 2012, allowing the appeal by the
    respondent from the judgment of Justice of the Peace Adele Romagnoli, dated
    June 6, 2011.

ENDORSEMENT

[1]

We agree with the appeal judge that there was no basis for granting a
    stay of proceedings in this case. We largely adopt the reasons of the appeal
    judge but would add this. There were elements in the conduct by Officer Booth
    that might well have justified a finding of abuse of process. The issue,
    however, was whether a stay of proceedings was the only remedy to address that
    abuse in accordance with the test set out by the Supreme Court of Canada most
    recently in
R. v. Nixon
, 2011 S.C.C. 34 at para. 42. As has repeatedly
    been said by the Supreme Court of Canada, a stay of proceedings is a
    prospective remedy; it is to protect against the abuse continuing to be
    manifest, perpetuated or aggravated through the conduct of the trial or by its
    outcome and when no other remedy is reasonably capable of removing the
    prejudice. That test simply was not made out. The alleged lack of disclosure
    could be remedied by any number of lesser remedies. The alleged misconduct by
    Officer Booth did not require a stay. It could be taken into account in
    considering her credibility, and might well have led to wholly disregarding her
    testimony. But, to stop the prosecution because of that misconduct was not
    required to remedy the prejudice.

[2]

In her reasons, especially at p. 10, the trial judge never explained why
    only a stay of proceedings was required. In our view, she fundamentally
    misapprehended the test for granting a stay of proceedings. Accordingly, the
    appeal is dismissed.

[3]

We also agree that the costs order was properly set aside. Any question
    of a lesser remedy for abuse of process such as costs is best left to be
    considered at the new trial after proper notice to the respondent
    and in accordance with s. 109 of the
Courts of Justice Act
.

M.
    Rosenberg J.A.

David
    Watt J.A.

S.E.
    Pepall J.A.


